DETAILED ACTION
This Office action is in response to the Amendment/Remarks filed on 14 December 2021.  Claims 1-12 are pending in the application.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kosonocky US patent 3758794 A, of record.
With respect to claim 1, Kosonocky discloses for example in figure 29 a semiconductor wiring (14-n), comprising: a first semiconductor region (10) of a first conductivity type (column 30, lines 40-50); an insulating layer (12) formed on the first semiconductor region (10); a semiconductor wiring layer (14-n) formed as a current flow path between circuit elements (14-(n-1) and 14-(n+1)) and facing the first semiconductor region (10) via the insulating layer (12); and a floating layer (F) provided in the first semiconductor region (10) facing the semiconductor wiring layer (14-n) via the insulating layer (12), and including impurities of a second conductivity type (column 30, lines 40-49), the floating layer (F) electrically floating without being connected to the circuit elements (14-(n-1) and 14-(n+1)).
With respect to claim 2, Kosonocky discloses wherein when the first conductivity type (column 30, lines 40-50) is a P type, the floating layer (F) is an N-type semiconductor layer or N-well layer of the second conductivity type (column 30, lines 40-49).

With respect to claim 5, Kosonocky discloses wherein the semiconductor wiring layer (14-n) is formed of a semiconductor material including poly silicon (column 22, lines 36-57; a "self-aligned polysilicon gate" as shown at 14-(n+1)).
With respect to claim 6, Kosonocky discloses wherein the semiconductor wiring (14-n) includes a wiring (for example phi.sub.1 or phi.sub.2) that transmits a signal equal to or more than a voltage value at which the signal transmitted between the circuit elements (14-(n-1) and 14-(n+1)) generates substrate hot electrons that jump from the first semiconductor region (10) into the semiconductor wiring layer (14-n).
With respect to claim 7, Kosonocky discloses wherein the semiconductor wiring (14-n) includes a wiring that transmits a write signal of information in a memory cell array (column 4, lines 8-22 output lead may be coupled via a regeneration circuit to the source of charge carriers to provide a circulating memory).
With respect to claim 8, Kosonocky discloses wherein the semiconductor wiring (14-n) is a resistor element (column 28, lines 17-26) of a resistance value set arbitrary.
With respect to claim 9, Kosonocky discloses wherein the floating layer (F) containing the impurities of the semiconductor wiring (14-n) forms an island impurity layer (14-n forms like an island layer) in a charged up state by an arbitrary voltage being applied to a floating potential from an outside.
With respect to claim 12, Kosonocky discloses wherein the semiconductor wiring (14-n) is used in combination with a metal wiring when a first circuit is connected to a second circuit (figure 29 shown second circuit).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kosonocky US patent 3758794 A, of record.
With respect to claim 4, Kosonocky discloses wherein when the floating layer (F) has a quadrilateral cross-sectional shape, the floating layer (F) is formed facing at least one surface of the semiconductor wiring layer (14-n). However, Kosonocky does not disclose in figure 29 that the quadrilateral is a rectangular shape, Kosonocky discloses in figure 30 that the F layer can be rectangular, it would have been an obvious matter of design choice to have the opening in different shape, since such a modification would have involved a mere change in the size/shape of the component. A change in size/shape is generally recognized as being within the level of ordinary skill in the art.
With respect to claim 11, Kosonocky discloses wherein the insulating layer (12) has a thickness wherein the semiconductor wiring (14-n) from on the insulating layer. Karino does not disclose that the insulating layer has a thickness that suppresses a tunnel current by preventing an electric field generated by a signal applied to the semiconductor wiring from exceeding 5-6 MV/cm. However, although these limitations have been considered by the Examiner, these limitations are directed to the manner in which the device operates, and it has been held that a claim containing a recitation pertaining to the manner in which a claimed device operates is not deemed to patentably distinguish the claimed device from a prior art device which is structurally the same as the claimed device. The device of Karino is structurally identical to Applicant's claimed device.  Therefore, Applicant’s claimed device is not patentable over the prior art device of Karino, since the claimed device is not patentably distinguishable from the prior art device of Karino. In addition, since the only distinction between Applicant's claimed device and that of Karino is recited in functional language, it is incumbent upon Applicant to show that the device of Karino is not capable of operating as claimed.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kosonocky US patent 3758794 A; in view of Colombo et al., US PG Pub. 2006/0246716 A1, of record.
With respect to claim 10, Kosonocky discloses wherein the semiconductor wiring (14-n). However, Karino does not disclose the wiring layer 20 has impurities of a pentavalent element containing phosphorus (P) or arsenic (As) introduced. Colombo teaches the use of boron can be doped in the .

Response to Arguments
Applicant's arguments filed 14 December 2021 have been fully considered but they are not persuasive. Applicant has argued that Kosonocky fails to teach a semiconductor wiring layer formed as a current flow path between circuit elements and facing the first semiconductor region via the insulating layer, wherein the floating layer electrically floating 15without being connected to the circuit elements. Applicant also points out that in Kosonocky (column 20, lines 12-23) shows that the junction F is connected to gate electrode 16-0.  However, in the semiconductor device of Kosonocky, the floating layer is not electrically connected to circuit elements (14-(n-1) and 14-(n+1)). The claim does not require the floating layer to be electrically floating without being electrically connected to every circuit element.  Hence, the claim does not preclude the floating layer from being electrically connected to the gate electrode 16-0. Applicant’s claimed semiconductor device is not deemed patentably distinct from what is shown in Fig. 29 of Kosonocky, reproduced below:


    PNG
    media_image1.png
    266
    825
    media_image1.png
    Greyscale
 


For these reasons, the rejection of claims 1-3, 5-9 and 12 over Kosonocky has been maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 


from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822

/TSZ K CHIU/
Examiner, Art Unit 2822                                                                                                                                                                                           
/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822